—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of assault on another inmate and fighting. At the tier III hearing that followed, confidential testimony was offered from the correction officer who authored the misbehavior report stating that a confidential informant had identified petitioner as the aggressor. Contrary to petitioner’s contention, the misbehavior report, as well as the testimony of the correction officer who authored *808the misbehavior report, provide substantial evidence of petitioner’s guilt even though some of it was based upon hearsay evidence (see, Matter of Parker v Goord, 247 AD2d 694).
It is well settled that hearsay evidence in the form of confidential information relayed to the Hearing Officer may provide substantial evidence to support a determination of guilt where the Hearing Officer makes an independent assessment and determines that the information is reliable and credible (see, Matter of Baum v Selsky, 235 AD2d 750). We are satisfied that such an assessment was made by the Hearing Officer in this matter. Notably, there is no requirement that the Hearing Officer personally interview the confidential informant in order to make such an assessment (see, Matter of Abdur-Raheem v Mann, 85 NY2d 113). Respondent’s determination is, therefore, confirmed.
Crew III, J. P., Peters, Carpinello, Graffeo and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.